             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                                  )
                                                           )
                      Plaintiff,                           )
                                                           )
                      v.                                   )   Civil No.
                                                           )
Eight Thousand Three Hundred Thirty-Two                    )   JURY TRIAL REQUESTED
Dollars and Seventy-Five Cents ($8,332.75) in              )
U.S. Currency, more or less,                               )
                                                           )
One Bulova watch, classic blue dial with                   )
two-tone bracelet:                                         )
                                                           )
One Movado watch, stainless steel with                     )
single cut diamonds in the face;                           )
                                                           )
One sterling silver and diamond bracelet with              )
19 round diamonds;                                         )
                                                           )
One 14K white gold diamond wrap with                       )
38 diamonds;                                               )
                                                           )
One 14K white gold diamond ring, princess cut              )
diamond with 16 diamonds;                                  )
                                                           )
One United States $5 bill year 1963 red seal;              )
                                                           )
Three United States $100 starred bills years:              )
2009, 2009, 2006;                                          )
                                                           )
Two United States $10 bills year 1934;                     )
                                                           )
One United States $1 bill year 2013;                       )
                                                           )
Thirty-three United States $2 bills: (23-1976),            )
(5-2003), (5-2009);                                        )
                                                           )
Two United States $20 bills year 2009 & 2013 star notes;   )
                                                           )
One United States $1 bill year 1957;                       )
                                                           )
One United States $20 bill year 1990;                      )
                                                           )
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 2 of 7




One United States $10 bill year 1985;                       )
                                                            )
One United States $5 bill year 1953 red seal;               )
                                                            )
One United States $1 bill year 1935;                        )
                                                            )
Two United States $20 bills year 1974 & 1971, and           )
                                                            )
One United States $5 bill year 1995,                        )
                                                            )
all seized from 6 Brodeur St., Apt. 3, Concord, N.H.,       )
                                                            )
                      Defendants in rem.                    )
                                                            )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE UNITED STATES’ POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G(2)

       Plaintiff, United States of America, brings this Complaint according to Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendants in rem pursuant to 21 U.S.C. § 881(a)(6).

                                   JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355(a).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                   THE DEFENDANTS IN REM

       The defendants in rem are (1) Eight Thousand Three Hundred Thirty Two Dollars And

Seventy-Five Cents ($8,332.75) in U.S. Currency, more or less; (2) One Bulova watch, classic

blue dial with two-tone bracelet; (3) One Movado watch, stainless steel with single cut diamonds

in the face; (4) One sterling silver and diamond bracelet with 19 round diamonds; (5) One 14K
                                                2
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 3 of 7




white gold diamond wrap with 38 diamonds; (6) One 14K white gold diamond ring, princess cut

diamond with 16 diamonds; (7) One United States $5 bill year 1963 red seal; (8) Three United

States $100 starred bills years: 2009, 2009, 2006; (9) Two United States $10 bills year 1934; (10)

One United States $1 bill year 2013; (11) Thirty-three United States $2 bills: (23-1976) (5-2003),

(5-2009); (12) Two United States $20 bills years 2009&2013 star notes; (13) One United States

$1 bill year 1957; (14) One United States $20 bill year 1990; (15) One United States $10 bill

year 1985; (16) One United States $5 bill year 1953 red seal; (17) One United States $1 bill year

1935; (18) Two United States $20 bills year 1974&1971, and (19) One United States $5 bill year

1995, all of which are currently in the custody of the United State Postal Inspection Service

(USPIS).

                                              FACTS

       1. Beginning in March 2019, Postal Inspectors identified Jason Manley (“Manley”) of 6

Brodeur St. #3, Concord, New Hampshire, as a customer for a dark web narcotics vendor.

       2. On July 9, 2020, federal agents intercepted and inspected a parcel pursuant to a federal

search warrant. The parcel contained approximately 1.98 lbs. of a white/clear crystalline

substance that subsequently tested positive for methamphetamine. Inspectors repackaged it for a

controlled delivery.

       3. On July 10, 2020, an undercover inspector made the controlled delivery of the

package to Manley, who confirmed his identity and said that he was expecting a package.

Shortly after the controlled delivery, inspectors, agents, and state troopers executed a federal

search warrant at 6 Brodeur St., Apt. 3, Concord, New Hampshire. Manley and his girlfriend,

Kelly Barton (“Barton”), were inside the apartment. Barton falsely identified herself as “Alyssa

Connor” to stymie law enforcement officers from discovering her criminal history. Barton is the

                                                 3
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 4 of 7




subject of outstanding state warrants for felony drug charges and failure to appear.

       4. Outside the apartment, inspectors advised Manley of his Miranda rights. Manley

stated that he understood his rights and agreed to answer questions. He said that he ordered

narcotics via the dark web and knew that the parcel he had just received contained

methamphetamine. Manley said that he paid $14,000 for the 2 lbs. of methamphetamine in the

parcel, and he paid for it with BitCoin. Manley further estimated that he had ordered and

received approximately 50 parcels containing narcotics from suppliers on the dark web.

       5. Inside Manley’s bedroom, inspectors seized defendants in rem (2) and (3) from the

right nightstand, and defendant in rem (4) from the left nightstand inside the bedroom. Inside a

safe, inspectors seized the defendant in rem (1) $8,332.75, a portion of $54,483.00 from a black

vault box in a safe, $647.93 from a large plastic jug labeled “criminal cash,” and $27.16 in loose

bills and coins; the defendants in rem (7) through (19) collectible currency in plastic sleeves;

approximately 10 grams lab-tested methamphetamine; an unloaded Smith & Wesson 9-mm

handgun; a loaded magazine for the handgun; a ledger containing money amounts; and small

plastic baggies consistent with drug packaging. Inspectors seized $1,209 from Manley’s wallet,

along with a fake identification card.




                                                 4
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 5 of 7




        6. From the living room, Inspectors seized: a silver vial of 2.631 grams of lab-tested

methamphetamine from inside a purse with Barton’s identification; various drug paraphernalia

such as pipes, vials, two small scales, and brass knuckles; numerous laptops, hard drives and

thumb drives; a coin counter; a cash counter, and defendants in rem (5) and (6) from a television

cart.




        7. Manley is currently being prosecuted by the United States Attorney’s Office on felony

controlled-drug charges. Barton has two active NH warrants and is currently living in Florida.

Her criminal history includes a misdemeanor conviction of controlling premises where drugs are

kept in 2016, and a 2017 felony charge for sale of fentanyl for which she did not appear in court

and is wanted by the Boscawen Sheriff’s office.




                                                  5
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 6 of 7




                                  CLAIM FOR FORFEITURE
                                     21 U.S.C. § 881(a)(6)

       8. The allegations contained in paragraphs 1-7 of this Verified Complaint for Forfeiture

in Rem are incorporated by reference.

       9. Title 21, U.S.C. § 881(a)(6) subjects to forfeiture “all moneys … or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

or … all proceeds traceable to such an exchange and all moneys … used or intended to be used

to facilitate any violation of” the Controlled Substances Act.

       10. The defendants in rem were furnished or intended to be furnished in exchange for a

controlled substance, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq., or

represents proceeds traceable to such exchanges, or money used or intended to be used to

facilitate violations of the Act. As a result, the defendants in rem are liable for condemnation

and forfeiture to the United States for its use in accordance with 21 U.S.C. § 881(a)(6).

                                    PRAYERS FOR RELIEF

       Therefore, the United States requests that:

       (a)     the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with

this Verified Complaint, to the United States Marshals Service, commanding them to arrest the

defendants in rem;

       (b)     this matter be scheduled for a jury trial;

       (c)     judgment be entered against the defendants in rem;

       (d)     the defendants in rem be disposed of according to law; and

       (e)     this Court grant the United States its costs and whatever other relief to which it

may be entitled.



                                                  6
             Case 1:21-cv-00015 Document 1 Filed 01/07/21 Page 7 of 7




                                                      Respectfully submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


Dated: January 7, 2021                                By: /s/ Robert J. Rabuck
                                                      Robert J. Rabuck
                                                      NH Bar # 2087
                                                      Assistant U.S. Attorney
                                                      District of New Hampshire
                                                      53 Pleasant Street
                                                      Concord, New Hampshire
                                                      603-225-1552
                                                      rob.rabuck@usdoj.gov



                                        VERIFICATION

        I, Bruce Sweet, being duly sworn, depose and say that I am a Postal Inspector assigned to
the United States Postal Inspection Service, and as such have responsibility for the within action,
that I have read the contents of the foregoing Verified Complaint for Forfeiture in rem and know
the contents therein, and that the same is true to the best of my knowledge, information and
belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.

                                                      /s/ Bruce A. Sweet
                                                      Bruce A. Sweet

STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me this 7th day of January 2021.

                                                     /s/ Joan E. Hederman
                                                       Notary Public

       My commission expires on April 8, 2025.

                                                 7
